Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 2, 2021.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00069-CV


                      AGEEL ABDULAALEE, Appellant

                                        V.

                      ABEER JABBAR MLIHM, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-78965


                          MEMORANDUM OPINION

      This is an appeal from a protective order signed February 2, 2021. Tex. Fam.
Code Ann. § 81.009(a). On August 12, 2021, appellant filed a motion to dismiss
the appeal. See Tex. R. App. P. 42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.